DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,225,567. Although the claims at issue are not identical, they are not patentably distinct from each other because a single rubber composition having the claimed combination of characteristics/properties would have been obvious in view of the totality of the dependent claims (claimed characteristics/properties are individually disclosed).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 22-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belin (WO 2015/150542).  It is initially noted that US 2017/0121509 will be relied upon in the rejection below as it represents an English equivalent. 
Belin is directed to a tread composition comprising 60-99 phr of SBR and 1-40 phr of natural rubber or synthetic rubber (Paragraphs 3, 31, and 33).  The tread composition of Belin further includes a crosslinking system (Paragraph 73), carbon black (Paragraphs 40+), and 1-40 phr of an aromatic dicyclopentadiene plasticizing resin (corresponds claims hydrocarbon resin) (Paragraphs 20 and 70).  With specific respect to said plasticizing resin, Belin teaches the use of Novares TC160 and such a resin is disclosed by Applicant as satisfying the claimed characteristics.  Lastly, regarding claim 22, the language “aircraft tire” fails to further define the structure of the claimed tire article.           
Regarding claims 23 and 24, as detailed above, Belin teaches the use of natural rubber or synthetic natural rubber.
With respect to claim 25, Belin suggests the inclusion of a tin functional group (Paragraph 35).
As to claim 26, Belin teaches styrene contents between 10% and 35% (Paragraph 38).
Regarding claims 27-29, SBR and natural rubber or synthetic natural rubber can make up the entirety of the rubber components and in such an instance, SBR is present between 60 phr and 99 phr and natural rubber or synthetic natural rubber is present between 1 phr and 40 phr.
With respect to claims 30-32, the rubber composition of Belin includes carbon black (20-100 phr) having a surface area equal to or greater than 90 m2/g (Paragraphs 41 and 57).  Additionally, carbon black can represent the sole reinforcing filler (Paragraphs 40-50).
As to claim 33, the rubber composition of Belin can include 1-10 phr of silica (Paragraphs 49 and 54).
Regarding claims 34-39, Novares TC160 is seen to satisfy the claimed characteristics.  This position is based on the fact that Applicant identifies such a resin as being inventive.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belin.
As detailed above, Belin is broadly directed to pneumatic tires having a specific tread rubber composition.  Belin states that such a tread composition promotes improved wear resistance.  While Belin is silent with respect to the number of carcass plies or the tire size, a fair reading of Belin suggests any number of well-known and conventional tire constructions, including those having at least 2 carcass plies and a size of at least 18 inches.  It is emphasized that a wide variety of common tire constructions have the claimed characteristics.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread composition of Belin in any number of well-known and conventional tire constructions absent a conclusive showing of unexpected results, it being emphasized that Belin broadly teaches the benefits of improved wear resistance (not specific to a singular tire construction).   
8.	Claims 22-39, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 6,221,953).
Sandstrom is directed to a tire tread composition a rubber, such as styrene butadiene rubber and natural rubber, and a plurality of hydrocarbon resins having softening points between 20 degrees Celsius and 170 degrees Celsius (Column 2, Lines 55+).  Sandstrom further teaches the use of LX-1035 resin (Table 2) and such a resin is similarly described by Applicant as having the claimed characteristics/properties.  The tread composition of Sandstrom also includes carbon black (Column 7, Lines 60+) and a crosslinking system (Column 8, Lines 23+).  While Sandstrom fails to specifically disclose a composition including 20-100 phr of an isoprene elastomer and 0-80 phr of SBR, such a composition would have been obvious in view of the general disclosure detailed in Column 6, Lines 10+.  It is emphasized that a fair reading of Sandstrom suggests the use of individual rubber components or mixtures of rubber components, such that the sole use of natural rubber, at a minimum, would have been obvious (an in accordance to the claimed invention).
Lastly, regarding claim 22, the language “aircraft tire” fails to further define the structure of the claimed tire article.           
Regarding claims 23 and 24, as detailed above, Sandstrom is directed to tread compositions comprising natural rubber.
With respect to claim 25, tire rubber components, in general, are commonly functionalized with tin.
As to claim 26, styrene contents between 5% and 25% are consistent with those that are conventionally used in a wide variety of tire components, including treads.
Regarding claims 27-29, the claimed loadings would have been obvious in view of the general disclosure of Sandstrom.
With respect to claim 30, the exemplary carbon black of Sandstrom satisfies the claimed surface area (Table 1- N100 has high surface area).
As to claims 31 and 32, Sandstrom suggests the use of 60-140 phr of carbon black (Column 7, Lines 60+).  
Regarding claim 33, Sandstrom suggests the inclusion of silica at loadings between 10 and 20 phr (Column 7, Lines 65+).
With respect to claims 34-39, LX-1035 is seen to satisfy the claimed characteristics.  This position is based on the fact that Applicant identifies such a resin as being inventive.
As to claims 41 and 42, Sandstrom is broadly directed to pneumatic tires having a specific tread rubber composition.  Sandstrom states that such a tread composition promotes enhanced traction over a range of temperatures.  While Sandstrom is silent with respect to the number of carcass plies or the tire size, a fair reading of Belin suggests any number of well-known and conventional tire constructions, including those having at least 2 carcass plies and a size of at least 18 inches.  It is emphasized that a wide variety of common tire constructions have the claimed characteristics.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread composition of Sandstrom in any number of well-known and conventional tire constructions absent a conclusive showing of unexpected results, it being emphasized that Sandstrom broadly teaches the benefits of improved wear resistance (not specific to a singular tire construction).   
9.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom as applied in claim 22 above and further in view of Sun (WO 2018/027020).  
Sandstrom is broadly directed to a tread composition including a plurality of resins having a softening point between 20°C and 170°C (Column 2, Lines 60+).  Sandstrom further teaches a wide variety of exemplary resins, such as LX-1035 (Table 2).  A fair reading of Sandstrom suggests the use of any number of well-known resins having softening points as outlined above.  In such an instance, though, Sandstrom fails to specifically teach a resin formed with units originating from pine derivatives.
As mentioned above, though, a fair reading of Sandstrom suggests the general use of hydrocarbon resins having softening points between 20°C and 170°C.  Sun is similarly directed to an application comprising hydrocarbon resins having a softening point between 35°C and 170°C.  More particularly, Sun suggests the alternative use of LX-1035 and Nevroz 1420 (Paragraph 22).  Nevroz 1420 is identified by Applicant as satisfying the claimed invention (includes pine derivative).  One of ordinary skill in the art at the time of the invention would have found it obvious to use Nevroz 1420 in the tread rubber of Sandstrom since (a) it represents a hydrocarbon resin having a softening point between 20°C and 170°C as required by Sandstrom and (b) Sun recognizes the alternative use of LX-1035 and Nevroz 1420 and defines them as commercially available hydrocarbon resins.  It is emphasized that independent of the specific application, LX-1035 and Nevarez 1420 are disclosed as being alternatively suitable where hydrocarbon resins having a specific softening point are desired, there being a reasonable expectation of success when modifying the tire of Sandstrom.  Lastly, Applicant has not provided a conclusive showing of unexpected results for a tread rubber composition comprising the claimed hydrocarbon resin.        
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 17, 2022